                                     Case 4:21-cv-00105-LPR Document 1-1 Filed 02/09/21 Page 1 of 1
JS 44 (Rev. 10/20)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as requin,d by law, except as
provided by local mies of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE JNSTRUCIJONS ON NEXT PAGE OF THJS FORM.)
I. (a) PLAINTIFFS                                                                                         DEFENDANTS
            CORTREZ SLATER                                                                                ATTORNEY GENENRAL INDIANA; ADAM NORMAN
                                                                                                           DP.outv director. JOHN DOES 1-8 : CHILD SUPPORT SEV
    (b)    County of Rcsidcncc of First Listed Plaintiff                                                  County of Residence of First Listed Defendant
                             (EXCEPT IN U.S. PL4INTIFF CASES)                                                                   (IN U.S. PLflNT/FF CASES ONLY)
                                                                                                          NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

    (C) Attorneys (Firm Name, Address, and Tdepl,one Ntanber)                                              Attorneys (J/Kllown)

    /}p,Sf
ll. BASIS OF JURISDICTION (Place 111t "X" ut o. 1tca C'.lll{YJ                                    cmzt:NSBIP OF PRINCIPAL PARTIES (PlacelDf "X" in One Box for Plaintiff
•   I    U.S. Government
           Plaintiff
                                     [!)3 Federal~
                                           (U.S. Govenrme1lt Not a Party)
                                                                                                       (For DMrsity Cases Ot,Jy)

                                                                                                  Cim.m of This State         O
                                                                                                                               PrF
                                                                                                                                 1      0
                                                                                                                                          DU
                                                                                                                                            1
                                                                                                                                                                    and Olle Box for Defmdant)

                                                                                                                                                 lnwlpcxak:d or PriDcipal Place
                                                                                                                                                                                       PTF
                                                                                                                                                                                       O     4
                                                                                                                                                                                                 DEF
                                                                                                                                                                                                 [!) 4
                                                                                                                                                   of Business In This State

02       U.S.Govemment                                                                                                        00 2 0         2   1ncol'ponlcd and Principal Place      O     S   00 S
           Defendant                                                                                                                               of Business In Another State

                                                                                                  Cili:mlor Subject ofa       0    3    0    3   Foreign Nation
                                                                                                    Foreign
IV. NATURE OF SUIT 'Place an "X"inOneBar                                                                                           Click here for:
            CONTRACT                                               TORTS                                                                                                   OTHER STATUTES



~
                                                                         PERSONAL INJURY                                                                                 375 Fabe Claims Act

                                       !!~=Product •0
    110 lnsunmcc                        PDISONAL INJURY
                                                                         36S Plnmallnjury -                                                                              376 Qui Tam (31 USC
    g~=Act                                                                   Pmduct Liability                                                                                3729(a))
    140 Negotiable lnstnunent          Liability                         367 Health Can:J                                                                                400 State Reapportionment
    ISO Recovery of Overpayment    320 Assault, Libel &                     Phamaceutiall                                                                                410 Antitrust

a       & Enfon:ement of ~·----.__
    151 Medicare Act
    152 Rc:cove,y ofDefiwllal
          Student Loans
                                       Slandc:r
                                   330 Fcdcral Employas'
                                             Liability
                                       340 Marine
                                                                     0
                                                                            Pa'Smlllllnjwy
                                                                            Producl Liability
                                                                         368 Asbestos Pasonal
                                                                             Injury Proclict
                                                                                                                                                                         430 Banks and Banking
                                                                                                                                                                         450 Commcrcc
                                                                                                                                                                         4<iO Deportation
                                                                                                                                                                         470 Racketeer Influenced and
          (Excludes Veterans)          345 Marine Product             Liability                                                                                              Corrupt Organizations
0   153 Recovery of Overpayment              Liability           PERSONAL PROPERTY                t:::::::::;:~~~[::::::t:1                                              480 Consumer Credit


aa       ofVetenm's .Benefits
    160 Stockholders' Suits
    190 Other Contract
    195 Contract Product Liability
                                        350 Moar Vehicle
                                        355 Moar Vebiclc
                                            Product Liability
                                        360 Other Persooal
                                                                     B
                                                                  370 Other Fmud
                                                                  371 Truth in Lending
                                                                03800therPasonal
                                                                      Property Damage
                                                                                                                                        SOCIAL SECURITY
                                                                                                                                        861 IIlA (1395ft)
                                                                                                                                                                              (15 USC 1681 or 1692)
                                                                                                                                   1---,,,,,..,,,,,.,.,,.-==,,,,,.=---lr--' 485 Telephone Coosumer
                                                                                                                                                                             Protection Act
                                                                                                                                                                         490 Cable/Sat TV
    196 Franchise                           lnjwy                    0
                                                                  385 Property Damage                                                   862 Black Lung (923)             850 Securities/Commodities/
                                        362 Personal Injury •         Produet Liability                                                 863 DIWC/DIWW (405(g))               Eltchange
                                            Medical Malpractia:                                                                         864 SSID Tide XVI                890 Other Statutory Actions
        REAL PROPERTY                    CMLRIGlfl'S                  PRISONER PETITIONS                                                865 RSI (405(g))                 891 Agricultural Acts
    210 Land Condemnation            X 440 Other Civil Righl'I           Habeas Cerpas:                                                                                  893 Environmental Matters
    220 Fon:elosurc                    441 Voting                        463 Alien Dctaincc                                                                              895 Freedom of Information
    230 Rent Lease & Ejectmeot         442 Employmmt                     510MaoomtoVacale                                               870 Tu.es (U.S. Plaintiff             Act
    240 Torts to Land                  443 Housing/                          Sentmce                                                         or Defendant)               896 Arbitration
    24S Tort Product Liability             Accommodations                530Genenl                                                      871 IRS-Third Party              899 Adminiatrative Procedure
0   290 All Other Real Property        445 Amer. w/Disabilities -        535 D:alh Penalty                                                   26USC1(HJ                       Act/Review or Appeal of
                                           Employment                    Odler:                                                                                             Agency Decision
                                       446 Amer. w/Disabilities -        540Mandanas&Other                                                                               950 Constitutionality of
                                           Other                         550 Civil Rights                                                                                    State Statutes
                                       448F.ducation                     555 Prison Condition
                                                                         560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinenmlt
v.      ORIGIN ('Placean "X"inOne/JoxOnly)
D1       Original          02   Removed from             D    3      Remanded from           D4   Reinstated or    D 5 Transferred from 00 6           Multidistrict           0    8 Multidistrict
         Proceeding             State Court                          Appellate Court              Reopened                Another District             Litigation -                   Litigation -
                                                                                                                          (specify)                    Transfer                       Direct File
                                         Cite the U.S. Civil Statute under which you are filing      <Do-•~-                         . . i - lheniiy):
VI. CAUSE OF ACTION                      T ~ 18U:S._C.COOE242Deprivationofrighlsunderlhecoloroflaw
                                         Bnef description of cause:
                                         Respondents conspired under the color of law in a Kme C Prius and DE Facto operation. Tdle 18 U.S.C. 241 Conspiracy against rights
Vll. REQUESTED IN                       00    CHECK IF THIS IS A CLASS ACTION                        DEMAND$                                  CHECK YES only if demanded in complaint:
          COMPLAINT:                          UNDER RULE 23, F.R.Cv.P.                               50 MILLION                               JURY DEMAND:         [!)Yes    0No

VIll. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                         JUDGE          ALABAMA DEPT. OF HUM RES                            DOCKET NUMBER 98IN07000449
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
 FEBRUARY 8 2021
FOR OFFICE USE ONLY
